FILE COPY




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                         June 3, 2022

                                     No. 04-22-00129-CV

                            IN THE INTEREST OF K.S., a Child

                  From the 81st Judicial District Court, Karnes County, Texas
                             Trial Court No. 20-08-00147-CVK
                         Honorable Joel B. Johnson, Judge Presiding


                                        ORDER
        Appellants’ (R.S. and T.R.) First Motion for Extension of Time to file Appellants’ Brief
is hereby GRANTED. Appellants’ brief is due on or before June 9, 2022.



                                                   _________________________________
                                                   Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of June, 2022.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court